Citation Nr: 1101310	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from September 
1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As support for his claim, the Veteran testified at a hearing at 
the RO in August 2008 before the undersigned Veterans Law Judge 
(VLJ) of the Board, also commonly referred to as a Travel Board 
hearing.  During the hearing the Veteran submitted additional 
evidence and waived his right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

In October 2008, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration.

In September 2010, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim - apparently primarily 
because of the Veteran's failure to report for his scheduled VA 
compensation examination.  The AMC therefore returned the file to 
the Board for further appellate review.

Since, however, the Veteran has submitted a statement discussing 
the reason he missed that VA examination, the Board is again 
remanding his claim to the RO via the AMC to try and have this 
examination rescheduled and completed.




REMAND

Although the Board sincerely regrets the additional delay another 
remand of this claim will cause, it is necessary to ensure 
procedural due process and that there is a complete record upon 
which to decide the claim so the Veteran is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts he suffers from PTSD due to his experiences 
serving in the Vietnam War.  His wife adds that it has caused him 
to have anxiety attacks and flashbacks, even requiring recent 
hospital emergency care, and that he suffers from nightmares as 
well.  And even though he has been working for the same employer, 
a city transportation department, his psychiatric problems have 
caused him to have trouble holding the same position, as he 
asserts in his treatment records that he has had over 25 
different positions for that employer in 33 years.  He is now 
retired.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection for 
PTSD, in particular, requires:  [1] a current medical diagnosis 
of this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV) (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed in- 
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

As previously discussed in the Board's October 2008 remand, the 
evidence of record supports a finding the Veteran has this 
required diagnosis.  Specifically, an August 2008 treatment 
letter from a Vet Center social worker diagnosed the Veteran with 
chronic symptoms of PTSD according to DSM-IV standards, with a 
Global Assessment of Functioning (GAF) score of just 38, 
indicative of some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.

In addition, Vet Center records from September 2004 to November 
2005 show the Veteran has been consistently and regularly 
undergoing group therapy for PTSD, under the care of a clinical 
psychologist.  Further, during his August 2008 hearing, the 
Veteran pointed out that he had been in a PTSD treatment program 
for about four years, so meaning since 2004 or thereabouts.  Most 
recently, and in further support of his claim, he submitted a 
September 2010 statement from Dr. M.E., his private treating 
psychologist, confirming this diagnosis of PTSD.  The Court has 
taken judicial notice of the mental health profession's adoption 
of the DSM-IV criteria; VA adjudicators must effectively presume 
the diagnosis of PTSD was in accordance with the DSM-IV, both 
insofar as the sufficiency and adequacy of the claimed stressors 
that predicated this diagnosis.  Therefore, the Board determined 
the Veteran met this preliminary requirement.  See Cohen, 10 Vet. 
App. 140-141.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

But also in the October 2008 remand, the Board indicated the 
Veteran's alleged stressors had not been independently verified 
and, alternatively, it had not been established that he had 
engaged in combat against enemy forces such that this objective 
verification was not required to support this diagnosis.  
See 38 C.F.R. § 3.304(f)(2) (formerly (f)(1)); Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  This determination was based on a 
review of his DD Form 214, which did not show he was awarded any 
decorations or commendations commonly associated with valor or 
heroism while engaged in combat with an enemy force.  It was 
noted that he had received the National Defense Service Medal, 
Vietnam Service Medal, Good Conduct Medal, and Vietnam Campaign 
Medal with 60 Device, which, although very commendable in their 
own right, are not per se indications that he engaged in combat 
against an enemy force.  His service medals do not rise to the 
level of specifically corroborating combat in Vietnam.  Also, 
none of his other service personnel records indicates he was 
involved in combat, as he alleges.  His military occupational 
specialty (MOS) was radio teletypist/communications specialist, 
so not prima fascia evidence of combat experience.  And the 
record does not contain buddy statements from other servicemen 
who might be able to corroborate the details of his alleged 
stressors.

Therefore, since his official service personnel records do not 
indicate he received any medals, badges, wounds, or decorations 
specifically denoting combat against enemy forces (see VAOPGCPREC 
12-99 (October 18, 1999)), credible evidence is needed to verify 
his alleged stressors.  38 C.F.R. § 3.304(f)(2); Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

According to then recent October 2008 statements, the Veteran is 
alleging the following stressors:  (1) He experienced mortar and 
rocket attacks from enemy troops (Vietcong, i.e., V.C.), 
subjecting him to a constant fear of assault.  This occurred 
while stationed with the 53rd Signal Battalion, in the 199th 
Light Infantry Unit, during January 1968 of the Tet Offensive, 
below the top of Mountain No. 837 in Vietnam; (2) He assisted 
three corps troops in combat against enemy troops, defending an 
ammunitions dump and other military installations.  This occurred 
while stationed with the 53rd Signal Battalion, in the 199th 
Light Infantry Unit, during February-May 1968 of the Tet 
Offensive, in a plantation called Bien Hoa in Long Binh, Vietnam; 
(3) His base camp was shelled by mortar rockets.  This occurred 
while stationed with the 313th Signal Battalion, during April-
July 1968, in Nha Trang, Vietnam; and (4) He was subjected to 
small arms fire from enemy troops while traveling in a truck 
convoy via Highway No. 1 from Nha Trang, Vietnam to Qui Nhon, 
Vietnam.  The incident occurred close to Nha Trang, Vietnam, 
while stationed with the 313th Signal Battalion during 
April-July 1968.

Subsequent to the Board's October 2008 remand, new regulations 
regarding PTSD found at 38 C.F.R. § 3.304(f)(3) (eff. July 13, 
2010) state that if a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010).

But, significantly, this most recent regulation amendment has no 
impact on PTSD stressors claimed, as here, to have been 
experienced during combat, or while interned as a prisoner of war 
(POW), or the result of personal or sexual assault since there 
already are special provisions, exceptions, etc., for these other 
type claims.

Since the Board's October 2008 remand, it has been conceded the 
Veteran did in fact experience at least some of the stressful 
incidents described above.  Specifically, in a July 2010 letter 
from the Joint Services Records Research Center (JSRRC) 
Coordinator, it was confirmed the Veteran was stationed in the 
Republic of Vietnam near Nha Trang Air Base when it was attacked, 
and that his battalion received rocket and mortar attacks.  A 
claimed stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The mere fact 
that the Veteran was stationed with a unit that was present while 
those enemy attacks occurred strongly suggests that he was, in 
fact, exposed to those attacks.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002) (base subjected to rocket attacks during 
time the Veteran was stationed at the base).  In other words, his 
presence with the unit at the time those attacks occurred 
corroborates his statement that he experienced those attacks 
personally.



As a result of this verification, and pursuant to the Board's 
other remand directives, the Veteran was scheduled for a VA 
compensation examination in August 2010 to determine whether his 
PTSD, assuming the diagnosis already made is correct, is the 
result of a confirmed stressor.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

However, as already mentioned, the Veteran failed to appear for 
his scheduled VA compensation examination, which in turn resulted 
in the continued denial of his claim in the September 2010 SSOC.  
The Board had cautioned him of this unfortunate possibility when 
remanding his claim in October 2008.  See 38 C.F.R. § 3.655, 
indicating that when a Veteran without good cause fails to report 
for a VA compensation examination scheduled in connection with a 
claim for service connection, the claim will be decided based on 
the evidence already on file.

But a letter the Veteran's wife submitted on his behalf, dated 
September 27, 2010, indicates he was unaware of his scheduled 
appointment for this examination, so the reason he did not appear 
for it.  Additionally, the letter indicates the September 2010 
SSOC stated to contact VA and reschedule the appointment, 
which the Veteran's wife claims he attempted to do but was 
informed that his claims file already had been returned to the 
Board.  His wife also stated that the VA employee informed the 
Veteran the information regarding his appointment was sent to an 
address at which the Veteran has not used in over 20 years.  
This additional allegation notwithstanding, however, the July 
2010 letter in question notifying him that he was to be scheduled 
for the examination was indeed mailed to his correct address 
(most recent address of record), as was the September 2010 SSOC.  
There are no additional letters in the file indicating the 
address to which the notification of the VA compensation 
examination was sent.  And in any event, because the regular 
practices of VA do not include maintaining a hard copy of the 
Veteran's notice of his/her scheduled VA examination, the absence 
of any such copy from the claims file cannot be used as evidence 
to demonstrate that a notice was not mailed.  See Kyhn v. 
Shinseki, 23 Vet. App. 335, 339 (2010).

Here, though, given the above information and the fact the 
Veteran did at least attempt to notify VA to reschedule his 
missed appointment in the same month as he received notification 
of the continued denial of his claim and as directed by the 
September 2010 SSOC, the Board finds that he has shown the 
necessary good cause pursuant to 38 C.F.R. § 3.655 as to his 
failure to appear for his VA compensation examination.  His 
examination, therefore, needs to be rescheduled.

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  Reschedule the Veteran's VA mental status 
evaluation to try and obtain the needed 
medical nexus opinion concerning the 
likelihood (very likely, as likely as not, 
or unlikely) that he has PTSD as a result of 
any of the independently confirmed stressors 
discussed in the July 2010 response from the 
JSRRC's Coordinator.

The Veteran is again hereby advised that his 
failure to report for this re-scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim.

The examination should include any necessary 
diagnostic testing or evaluation.  The claims 
folder, including a complete copy of this 
remand, must be provided to and reviewed by 
the examiner for the Veteran's pertinent 
medical and other history.



The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  

2.  Then readjudicate the claim for service 
connection for PTSD in light of this 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative another SSOC and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


